                  Case 19-00507                 Claim 12-1              Filed 10/22/19                Desc Main Document                    Page 1 of 3

  Fill in this information to identify the case:

  Debtor 1              McQuillen Place Company, LLC
                        __________________________________________________________________

  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________  District
                                          Northern District of of __________
                                                               Iowa

  Case number            19-00507
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                    04/19

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                      Iowa  Economic Development Authority
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been
   acquired from
                                         No
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      Office of the Attorney General of Iowa
                                      _____________________________________________________                       _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     1305 E. Walnut Street
                                      ______________________________________________________                      ______________________________________________________
                                      Number      Street                                                          Number      Street
                                      Des Moines                 IA           50319
                                      ______________________________________________________                      ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone   515-725-8778
                                                       ________________________                                   Contact phone   ________________________

                                      Contact email   IDR.Bankruptcy@ag.iowa.gov
                                                       ________________________                                   Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend                 No
   one already filed?
                                         Yes. Claim number on court claims registry (if known) ________                                Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone                 No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




                Case
  Official Form 410              6:20-cv-02041-CJW-KEM Document
                                                       Proof of Claim 12-19 Filed 07/07/20 Page 1 of 22page 1
             Case 19-00507              Claim 12-1            Filed 10/22/19             Desc Main Document                      Page 2 of 3


 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         No
   you use to identify the        Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ____
                                                                                                                             7          8 ____
                                                                                                                                       ____ 2 ____
                                                                                                                                               5
   debtor?



7. How much is the claim?                          2,837,099.00 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                                No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 economic credits
                                 ______________________________________________________________________________



9. Is all or part of the claim    No
   secured?                       Yes.    The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           Loan secured by forgiveable mortgage
                                                                          _____________________________________________________________



                                           Basis for perfection:          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                                   500,000.00
                                                                                         $__________________
                                           Amount of the claim that is secured:                 500,000.00
                                                                                         $__________________

                                                                                       2,377,099.00 (The sum of the secured and unsecured
                                           Amount of the claim that is unsecured: $__________________
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $____________________



                                           Annual Interest Rate (when case was filed) _______%
                                              Fixed
                                              Variable



10. Is this claim based on a      No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a    No
    right of setoff?
                                  Yes. Identify the property: See  Addendum
                                                               ___________________________________________________________________




                Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 2 of 22
 Official Form 410                                                   Proof of Claim                                                         page 2
          Case 19-00507                    Claim 12-1              Filed 10/22/19                 Desc Main Document                            Page 3 of 3




12 Is all or part of the claim
   entitled to priority under
                                  □ Yes Check one                                                                                                     Amount entitled to priority
   11 U S.C. § 507(a)?
   A claim may be partly                 □ Domestic support obligations (including alimony and child support) under
   priority and partly                     11 U S C § 507(a)(1)(A) or (a)(1)(B)
   nonpriority For example,
   in some categories, the               □ Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                   personal, family, or household use 11 U S C § 507(a)(7)
   entitled to priority
                                         □ Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier                       $.
                                           11 U S C § 507(a)(4)
                                         □ Taxes or penalties owed to governmental units 11USC § 507(a)(8)                                        $.


                                         Q Contributions to an employee benefit plan 11 U S C § 507(a)(5)                                        $.

                                         Q Other Specify subsection of 11 U S C § 507(a)(               ) that applies                           $.

                                         * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment




            Sign Below

The person completing            Check the appropriate box
this proof of claim must
sign and date it                 Q       I am the creditor
FRBP 9011(b)                             I am the creditor's attorney or authorized agent
If you file this claim           □       I am the trustee, or the debtor, or their authorized agent Bankruptcy Rule 3004
electronically, FRBP             □       I am a guarantor, surety, endorser, or other codebtor Bankruptcy Rule 3005
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
                                 I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                 amount of the claim, the creditor gave the debtor credit for any payments received toward the debt
A person who files a
fraudulent claim could be        I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000,            and correct
imprisoned for up to 5
years, or both
                                 I declare under penalty of perjury that the foregoing is true and correct
18 USC §§ 152,157, and
3571
                                 Executed on date          10/21/2019_______
                                                          MM / DD     / YYYY




                                         Signature


                                 Print the name of the person who is completing and signing this claim


                                 Name                    Rita C Grimm
                                                         First name                           Middle name                           Last name


                                 Title                   COO and Chief Legal Counsel

                                 Company                 Iowa Economic Development Authority
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer



                                 Address                 200 E Grand Avenue
                                                         Number            Street

                                                         Des Moines                                                   IA              50309
                                                         City                                                        State          ZIP Code

                                 Contact phone           515-348-6142                                                Email Rita Gnmm@lowaEDA com




 Official Form 410                      Proof of Claim                                page 3
             Case 6:20-cv-02041-CJW-KEM Document       12-19 Filed 07/07/20 Page 3 of 22
Case 19-00507       Claim 12-1 Part 2 Filed 10/22/19 Desc Assignment of Promissory
                                    Note Page 1 of 2




                                                 IIIIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIII IIIII IIIII IIIII IIIII IIIIII IIIII IIIII IIIII Ill/ 1111
                                                 Document 2019·1383
                                                 Book 2019 Page 1383 Type AMTG Pages 2
                                                 Date 7/11/2019 Time 9:45 AM
                                                 Rec Amt $12.00                                                                                         l1NDX
                                                                                  CfHCK
                                                                                   vNOTE
                                                 DEBORAH K ROBERTS, COUNTY RECORDER~CAN
                                                 FLOYD COUNTY IOWA                                                                                    ODD

   Prepared J;,y:        Gerald M. Stambaugh, Heiny, McManigal; Duffy, Stambaugh &
                         Anderson, PLC, 11 Fourth Street, N.E., P.O. Box 1567, Mason
                         City, Iowa 50402-1567, Telephone: 641-423-5154,
                         Fax: 641-423-5310; Email: gstambaugh@heinylaw.com
   Return t:o:           Gerald M. Stambaugh·, Beiny, MGManigai-, -Duf-fy,-·St-ambaugh & ---
                         Anderson, PLC, 11 Fourth Street, N.E., P.O. Box 1567, Mason
                         City, Iowa 50402-1567

                                     ASSIGNMENT OF:
      1. MORTGAGE DATED JULY 5, 2013, SIGNED JANUARY 8, 2015 RECORDED JANUARY
         15, 2015 AS DOCUMENT NO. 2015-:-'0100 IN THE OFFICE OF THE FLOYD COUNTY
         RECORDER.
      2. RESTRICTIONS AGREEMENT DATED JULY 5, ?013 SIGNED NOVEMBER 5, 2014 AND
         NOVEMBER 14, 2014 BETWEEN McQUILLEN PLACE COMJ?ANY, LLC AND CERRO GORDO
         COUNTY_
      3, PROMISSORY NOTE SIGNED JUNE 20, 2014 REFLECTING McQUILLEN PLACE
         coMPANY, LLC As BORROWER AND cE~Ro ,Go~_?. COUNTY As_ .,~E~E!l .


          Cerro Gondo County, an Iowa municipal corporation organized under Iowa
   Coq.e Chapter 33:J.., for good and valuable consideration, the receipt and
   sufficiency of which a_re acknowledged, sells, assigns, trans.fers to Iowa ,
   Economic Development Authority (IEDA), an agency of the State of Iowa, all"
   right, title, and interest in and to:

             A.     the assets described in the caption,

             B,     all obligations secured by and described by each of the assits
                    described in the caption, and
             c. -- · -all--right"s: b~~-fits7"-ju-dgments:--;rop~-~nd-i-;;~ere~~ th~;~y
                    pertain to or arise from or be associated with Floyd County Cause
                    No. EQCV031170, subject to and together with all duties and
                    obligations thereunder.

         Cerro Gordo Co.unty ag.ree.s to execute such other docume.nts as are
   reasonably required to reflect the foregoing.

             This Assignment is without recourse.




   6-21-19                                          1




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 4 of 22
   Case 19-00507      Claim 12-1 Part 2 Filed 10/22/19 Desc Assignment of Promissory
                                      Note Page 2 of 2



                                                                  Cerro Gordo County


                                                                  By:     .tJLIJddl!i·                  Dated:/·~J-/9
                                                                               Chris Watts, Ch.air Person


                                                                  By:     &4L                          Dated:7~h"(
                                                                               Adam V. We~ore, County Audi to~, '
                                                                               as Secr.etary to the Board


      STATE OF IOWA, COUNTY OF CERRO GORDO,                              ss:

              On this _J ---f day of J~'/2019, before me the undersigned, a Notary
      Public;: in and ~ d State, personally appeared Chr,is Watts, Chair Person and
      Adam V. Wedmore, County Auditor, to me personally known, who, being by me duly
      sworn, d.i,d say that th!:lY are__ tbe C_ha.ir Persoo __of_ the_ .Cerr.o-Go.r-d.0- County--Boare-of
    - i:iupervisors and the County Auditor, respectively, of the County of Cerro Gordo',
      organized under Iowa Code Chapter 331;· the sea.l affixed to the foregoing
      instrument is the corporate seal of the County and the instrument was signed and
      sealed on behalf of the County by authority of its Board of Supervisors ds
      contained in Resolution No. 2019-                         Na.,
                                                         passed by the Board of Supervisors
      the       day of              , 2019 and Chris Watts and Adan;,. V, Wedmore
      acknowledged the execution of said instrument to be their volµntary acts and
      deeds and_ the voluntary act and deed of the County, by it and by them
      voluntarily executed.


                                                  MICHELLE R. RUSH
                                 ti
                                 I
                                 •
                                     0
                                         •
                                             , ~ Commission Number 158
                                              •   My Commission Expires
                                                   l>ec:ember 06, 2020


      GMS:l~b:R:\Sta!!lbaugn\re\assignment\nicaog.mcquillen.6-21-19.doc




--------   -   -   -- - -   --




       6-21-19                                                             2




     Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 5 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 1
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 6 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 2
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 7 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 3
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 8 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 4
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 9 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 5
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 10 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 6
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 11 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 7
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 12 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 8
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 13 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 9
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 14 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 10
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 15 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 11
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 16 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 12
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 17 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 13
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 18 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 14
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 19 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 15
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 20 of 22
Case 19-00507   Claim 12-1 Part 3   Filed 10/22/19   Desc Promissory Note   Page 16
                                        of 16




  Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 21 of 22
Case 19-00507   Claim 12-1 Part 4   Filed 10/22/19   Desc Addendum   Page 1 of 1




 Case 6:20-cv-02041-CJW-KEM Document 12-19 Filed 07/07/20 Page 22 of 22
